PER CURIAM.
We find no error or abuse of discretion has been demonstrated with respect to the trial judge’s rulings which (a) awarded the wife a one-half interest in real property in Kentucky as lump sum alimony and provided for appointment of a commissioner to convey the property; and (b) awarded the wife periodic alimony. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Williamson v. Williamson, 367 So.2d 1016 (Fla.1979); Schwartz v. Schwartz, 396 So.2d 806 (Fla. 3d DCA 1981); Rosen v. Rosen, 386 So.2d 1268 (Fla. 3d DCA 1980); Sec. 61.08, Fla.Stat.
Affirmed.